Citation Nr: 0614701	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-27 360	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
spine disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.   

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right foot and ankle disorder.  

6.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post traumatic stress 
disorder (PTSD) and anxiety disorder.

7.  Entitlement to service connection for a bilateral hip 
disorder.

8.  Entitlement to service connection for arthritis of the 
wrists and hands.

9.  Entitlement to service connection for bilateral leg and 
knee disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953 
and additional reserve service from March to July 1957 and 
from December 1960 to August 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination of a 
special processing unit at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The Cleveland 
RO determined that new and material evidence had not been 
submitted on the issues of entitlement to service connection 
for migraine headaches, low back pain with fusion, cervical 
strain, degenerative changes shoulders, feet and ankle 
weakness.  In addition, the RO denied entitlement to service 
connection for PTSD, bilateral hip condition, leg and knee 
problems and osteoarthritis of the wrists and hands.  The 
claims folder was then returned to the RO in Atlanta, 
Georgia.

The veteran presented testimony at a personal hearing in July 
2003.  A copy of the hearing transcript was attached to the 
claims file.

The issues whether new and material evidence has been 
submitted for entitlement to service connection for migraine 
headaches, low back pain with fusion, cervical strain, 
degenerative changes shoulders, feet and ankle weakness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required on his part.

Although the RO found that new and material evidence had not 
been submitted for bilateral shoulder conditions, our review 
finds that a prior decision had been issued only for a right 
shoulder disorder.  In addition, in his claim received in 
July 2002, the veteran sought entitlement to service 
connection for feet and ankles.  A prior decision had been 
issued on a right foot and ankle disorder and a left foot 
disorder.  He also claimed entitlement to service connection 
for arms.  A prior decision had been issued on a right arm 
disorder, however, this issue was not included in the issues 
for which new and material evidence was required to reopen 
the claims.  Accordingly, the issues of whether new and 
material evidence has been received to reopen a claim of 
entitlement to a right arm disorder and entitlement to a left 
shoulder disorder, to a left ankle disorder, and to a left 
arm disorder are referred to the RO for adjudication.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that a chronic acquired 
psychiatric disorder either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that a psychosis manifested to a degree of 10 percent within 
one year after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that arthritis of the wrists 
and hands either had its onset in service or preexisted 
service and was permanently worsened therein, or that 
arthritis of the wrists and hands manifested to a degree of 
10 percent within one year after separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that a bilateral hip disorder 
or bilateral leg and knee disorders either had onset in 
service or preexisted service and was permanently worsened 
therein. 


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder to include PTSD 
and anxiety was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§  1110, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  A bilateral hip disorder was were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).

3.  Arthritis of the wrists and hands was not incurred in or 
aggravated by active military service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§  1110, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

4.  Bilateral leg and knee disorders were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, prior to the 
initial rating decision.  Subsequent to the February 2003 
decision, the RO issued a statement of the case in August 
2003 and a supplemental statement of the case (SSOC) in 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In a February 2006 response to the SSOC, 
the veteran indicated that he had no additional evidence to 
submit.  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the re-
adjudication in the February 2006 SSOC.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II.  Pertinent legal criteria for service connection

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis or a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, to include a pre-
existing chronic disease, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App 128 (1997).  
With respect to the second element, if the evidence shows 
that the veteran did not serve in combat during service, or 
if there is a determination that the veteran engaged in 
combat but the claimed stressor is not related to such 
combat, there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. 
Reg. 6257(2000).

III.  Background and analysis

The veteran contends that he currently suffers from a 
psychiatric disorder to include PTSD and anxiety, a bilateral 
hip disorder, arthritis of the wrists and hands, and 
bilateral leg and knee disorders that are related to his 
active military service.  The veteran contends that these 
disabilities are a result of the parachute jumps he made in 
service.  

Service medical records are negative for any complaints, 
findings, or diagnosis of these disabilities.  At the 
separation examination in July 1953, no abnormalities were 
noted.  Accordingly, chronic conditions of a psychiatric 
disorder, a bilateral hip disorder, arthritis of the wrists 
and hands, and bilateral leg and knee disorders were not 
shown in service.

Additionally, entitlement to service connection on a 
presumptive basis is not warranted for a psychiatric disorder 
and/or arthritis of the wrists and hands as these 
disabilities were not shown within the presumptive period 
after discharge from service.  

The veteran testified in July 2003 that he made multiple 
parachute jumps in service and qualified to be a master 
parachutist by making five jumps at night.  He described his 
duties in service and injuries suffered from making parachute 
jumps in service.  He testified that he had arthritis in his 
hips.  He described his symptoms and treatment.  At the 
hearing, the veteran requested that his claim be amended to 
ask for generalized anxiety disorder in the alternative of 
PTSD.  D.M. testified as to what the veteran's sister and his 
family had told him about the veteran's symptoms after 
service and that he had an operation on his back.  The 
veteran testified that he received benefits from the Social 
Security Administration (SSA) since 1986 "from working on 
the job". 

VA outpatient treatment records show that the veteran was 
seen at a VA psychiatric clinic in February 2002 for 
nightmares on referral from his VA primary care provider.  He 
reported a decline in quality of mental health since March 
2001.  In that month, his wife was diagnosed with a serious 
illness and a friend died in a motor vehicle accident.  Since 
then, he had nightmares about once per week of an accident he 
had while parachuting in the military.  He landed on another 
man's parachute at 1,000 feet which his parachute had not 
opened.  He described his symptoms.  He denied previous 
psychiatric treatment or hospitalizations.  The assessment 
was anxiety disorder, not otherwise specified.  The examiner 
noted that the veteran met partial criteria of PTSD, but not 
for avoidance symptoms.  He had a remote history of alcohol 
abuse.  

In March 2002, the veteran reported that his first visit to a 
mental health clinic had been in February 2002.  He believed 
his illness started over 50 years earlier in service.  He had 
nightmares about landing on another soldier's parachute.  The 
assessment was anxiety disorder, not otherwise specified; and 
remote history of alcohol abuse.  

In April 2002, the veteran was referred for psychological 
testing for evaluation to a PTSD clinical team (PCT).  He 
reported that he had never served overseas.  He claimed that 
he injured his neck, lower back, and feet by jumping out of 
airplanes in service.  He related that one time his parachute 
did not open and he fell on another man's parachute.  After 
testing, the assessment was that the veteran reported some of 
the symptoms of PTSD although less severely than many of the 
patients who were in treatment in the PCT program.  The 
examiner opined that the veteran would be best served by 
continuing his treatment in the Mental Health clinic.  The 
veteran was seen at approximately several month intervals for 
follow-up of medication.  

In May 2002, he was seen for medication follow-up and 
reported improvement.  The diagnosis was anxiety disorder, 
not otherwise specified; and remote history of alcohol abuse.  
At a follow-up in July 2002, he reported generally doing 
well.  The diagnosis was anxiety disorder, not otherwise 
specified; and remote history of alcohol abuse.  At a follow-
up in October 2002, his anxiety symptoms were well-
controlled, although he had feelings of sadness since his 
wife had passed away.  The diagnosis was anxiety disorder, 
not otherwise specified; and remote history of alcohol abuse.  
The diagnosis was unchanged when seen in March 2003.  In 
April and May 2003, when seen in the Psychiatry Clinic, the 
veteran was assessed with bipolar disorder not otherwise 
specified, rule out Type I, rule out psychosis; and anxiety 
disorder, not otherwise specified (sub-syndromal PTSD).

With regard to the issue of a chronic acquired psychiatric 
disorder to include PTSD and anxiety, there is no clear 
diagnosis of PTSD, although there is a current diagnosis of 
anxiety disorder and more recently bipolar disorder.  
However, the evidence of record does not show competent 
medical evidence that links a current psychiatric disorder to 
service.  

Regarding the other issues claimed, the evidence of record 
shows that a private physician wrote in June 1979 that the 
veteran had been seen for multiple conditions including poor 
range of motion at hips.  More recent records show complaints 
of pain in the hips.  However, the medical evidence of record 
does not show a current diagnosed disorder of the hips, or 
provide a link to service or to symptomatology since service.  
In addition, the medical evidence of record does not show a 
current disability of arthritis of the wrists and hands or 
bilateral leg and knee disorders, or provide a link to 
service or to symptomatology since service.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110 (West 2002).  
There is no competent medical evidence of a current diagnosis 
of a bilateral hip disorder, arthritis of the wrists and 
hands, and bilateral knee and leg disorders.  In the absence 
of proof of a present disability there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully considered the veteran's statements 
and testimony as well as the testimony of D.M.  They are 
certainly competent, as lay persons, to report that as to 
which each has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  They are not, however, competent 
to offer a medical opinion as to cause or etiology of the 
claimed disabilities, as there is no evidence of record that 
either has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran's and D.M.'s statements 
are not competent medical evidence as to a nexus between the 
claimed current disorders and active service, or as to 
claimed continuity of symptomatology demonstrated after 
service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed current 
disorders began during service.  There is no competent 
medical evidence that the claimed disorders which have been 
linked to service or to any service-connected disability.  No 
probative, competent medical evidence exists of a 
relationship between any currently claimed disorders and any 
continuity of symptomatology asserted by the veteran.  See 
Savage v. Gober, supra.

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
claimed current chronic acquired psychiatric disorder to 
include PTSD and anxiety, a bilateral hip disorder, arthritis 
of the wrists and hands, and bilateral leg and knee disorders 
are a result of an injury or disease in service or secondary 
to a service-connected disability.  Therefore, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include PTSD and anxiety is denied.

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for osteoarthritis of the 
wrists and hands is denied.

Entitlement to service connection for bilateral leg and knee 
disorders is denied.


REMAND

The appellant is seeking to reopen multiple claims of 
entitlement to service connection.  The claims for migraine 
headaches and for a right arm disorder were last denied in an 
October 1987 RO decision.  The claims for a spine disorder 
(to include cervical, thoracic and lumbar), a right shoulder 
disorder, a right foot and ankle disorder and a left foot 
disorder were last denied in a December 1989 RO decision.  

VA's duty to notify a claimant seeking to reopen a claim 
include advising the claimant of the evidence and information 
needed to reopen the claim and notifying the claimant of the 
evidence and information needed to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006).  Although a notification letter was 
issued in February 2002, it does not comply with the Kent 
ruling.  

The claims are therefore REMANDED to the RO for the following 
actions:

1.  In compliance with the Kent ruling, 
advise the appellant of what evidence 
would substantiate his petition to reopen 
his claims of entitlement to service 
connection for migraine headaches and for 
a right arm disorder were last denied in 
an October 1987 RO decision.  Also advise 
the appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a spine disorder(to 
include cervical, thoracic and lumbar), a 
right shoulder disorder, a right foot and 
ankle disorder and a left foot disorder 
that were  last denied in a December 1989 
RO decision.  

In so doing, the RO will comply with any 
directives of the Veterans Benefits 
Administration and advise the appellant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials.  

2.  The RO should take such additional 
development action(s) as it deems proper 
with respect to the claims on appeal, 
including arranging for any and all 
appropriate VA examinations, and 
following all applicable regulations and 
directives implementing the provisions of 
the VCAA delineating VA's duties 
regarding notice and development.  

3.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claims to 
reopen.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


